DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steketee ("Investigating the mode of action of AN5568, a novel therapeutic against African trypanosomiasis," PhD dissertation, March 2016), in view of Hsieh et al. (US Patent No. 5,462,863, Iss. 31 October 1995), hereinafter Hsieh.
	In regards to claim 1, Steketee discloses a method of identifying a protein capable of binding a ligand (see 3.10 Using DARTS (Drug affinity responsive target stability) to probe the putative mode of action of AN5568, p. 106), the method comprising: (a) contacting the ligand with two or more samples comprising a plurality of proteins in a solution (DARTS experiment was run using final concentrations of both 1 mM and 10 mM AN5568: p. 106, para. 3-4); (b) differentiating the proteins bound to the ligand ("bound proteins") from the proteins that are not bound to the ligand ("unbound proteins") in each sample (Coomassie stain showed a band of increased intensity in the 1 mM An5568 sample (fig. 3-28): p. 106, para. 4); (c) denaturing and digesting the bound proteins to form a plurality of peptides in each sample (protein lysates were extracted using trypanosome lysis buffer… Samples were incubated for 1 hour and pronase concentrations were added: p. 106, para. 4); (d) quantifying a plurality of molecular features contained in the plurality of peptides in each sample, wherein the molecular features are defined as having a mass to charge ratio, retention time, and peak intensity as measured by mass spectrometry (band from Coomassie stain and corresponding band in DMSO control extracted from the gel and gel extraction and mass spectrometry were carried out: p. 107, para. 1); (e) ranking the molecular features that exhibit a statistically significant difference in quantity between the samples contacted with the ligand and a sample that is not contacted with the ligand ("statistically significant molecular feature") (see Table 3-3 on p. 108: Several peptides were identified); (f) identifying one or more amino acid sequences of the statistically significant molecular features that are highly ranked (there were several uniquely mapped peptides that were not seen in the control sample (MCM5, primase 2): p. 109, para. 1; manual filtering of the data and analysis using cummerbund package for R: p. 147, para. 2); and (g) identifying a protein that comprises the amino acid sequences of step (f) (see Table 3-3 on p. 108).
However, Steketee is silent on a method comprising  wherein step (b) comprises titrating each sample with a solvent, solution, surfactant, detergent, or any combination thereof to alter the solubility of the bound protein in the sample contacted with the ligand, relative to the solubility of that same protein in a sample not contacted with the ligand.
Hsieh discloses the analogous art of differentiating (precipitating) proteins (hepatitis B surface antigen protein) (abstract). Hsieh teaches that water-miscible solvents such as ethanol, methanol, isopropanol, or acetone can be used to alter the solubility of proteins to differentiate (precipitate) proteins by lowering the dielectric constant of the medium due to the increase of intermolecular electrostatic interactions (col. 7, ln. 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Steketee to include in step (b) titrating each sample with a solvent to alter the solubility of the bound protein in the sample contacted with the ligand, relative to the solubility of that same protein in the sample not contacted with the ligand for the benefit of differentiating bound and/or unbound proteins (Hsieh: col. 7, ln. 2-6).
	In regards to claim 2, Modified Steketee-Hsieh discloses a method wherein step (a) comprises solubilizing the proteins using a detergent (Steketee: Triton X-100, p. 239, “DARTS lysis buffer”).
In regards to claim 9, modified Steketee-Hsieh discloses a method wherein each sample is titrated with methanol or acetone (Hsieh: col. 7, ln. 2-6).
In regards to claim 10, Modified Steketee-Hsieh discloses a method wherein after step (c) but prior to step (d) the plurality of peptides are analyzed using nano-scale liquid chromatographic tandem mass spectrometry (digested proteins were dried an analyzed by LC-MS/MS, protein sequences were identified using the TREU 927 (v5.0) T. brucei reference proteome) (Steketee: p. 57, para. 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steketee in view of Hsieh, as applied to claim 1 above, further in view of Bagag et al. ("Separation of peptides from detergents using ion mobility spectrometry," 2011), hereinafter Bagag.
	In regards to claim 3, Modified Steketee-Hsieh is silent on a method wherein the molecule the detergent comprises octylglucyl pyranoside or dodecyl maltoside.
	Bagag discloses the analogous art of performing mass spectrometry (high-field asymmetric waveform ion mobility spectrometry (FAIMS)) to separate peptides from detergents (abstract). Bagag teaches that the poor compatibility of detergents with mass spectrometry is well-known in the art (abstract) and that detergents such as X-100 or beta-d-dodecyl maltoside (DDM) allows clear identification of peptides using FAIMS (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Steketee-Hsieh to include a detergent which comprises dodecyl maltoside for the benefit of enabling clear identification of peptides using mass spectrometry (such as FAIMS) (Bagag: abstract).

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steketee in view of Hsieh, as applied to claim 1 above, further in view of Yates et al. ("A Cloud Computing Implementation of Differential Mass Spectrometry: A Label Free Method for Proteomic Profiling," 13 June 2014), hereinafter Yates.
In regards to claim 11, Modified Steketee-Hsieh discloses steps: 
(d) quantifying a plurality of molecular features contained in the plurality of peptides in each sample, wherein the molecular features are defined as having a mass to charge ratio, retention time, and peak intensity as measured by mass spectrometry (band from Coomassie stain and corresponding band in DMSO control extracted from the gel and gel extraction and mass spectrometry were carried out: p. 107, para. 1), and
(e) ranking the molecular features that exhibit a statistically significant difference in quantity between the samples contacted with the ligand and a sample that is not contacted with the ligand ("statistically significant molecular feature") (see Table 3-3 on p. 108: Several peptides were identified).
However, modified Steketee-Hsieh is silent on a method wherein step (e) comprises using differential mass spectrometry. 
Yates discloses the analogous art of a differential mass spectrometry (dMS) method for relative quantitation and identification of statistically significant changes in high resolution mass spectrometry data (Background, see col. 1) within proteomic studies (System Specifications, Differential MS Workflow, see col. 1). Yates teaches that using dMS in proteomic studies provides an efficient label free quantitative method for the analysis of high resolution mass spectrometry (MS) data (System Specifications, Differential MS Workflow, see col. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Steketee-Hsieh to include using differential mass spectrometry for the benefit of quantitation and identification of statistically significant changes in high resolution mass spectrometry data (Yates: Background) and providing an efficient, label-free quantitative method for the analysis of high resolution MS data (Yates: System Specifications, Differential MS Workflow).
In regards to claim 12, modified Steketee-Hsieh-Yates discloses a method further comprising assigning the molecular features to an isotope group characterized by a chemical formula and an isotope distribution (table of isotope groups that were detected, aligned, integrated, and linked to corresponding MS/MS spectra) (Yates: Figure 3, see col. 2).
In regards to claim 13, modified Steketee-Hsieh-Yates discloses a method wherein ranking the statistically significant molecular features comprises statistical and practical filtering (modular data analysis tools that perform data selection, filtering, transformation, and statistical analysis) (Yates: Figure 6, see col. 3). 
In regards to claim 14, modified Steketee- Hsieh-Yates discloses a method wherein the statistically significant molecular features that are determined to still be significant based upon the statistical practical filtering are highly ranked (Yates: See figures 5-7).
In regards to claim 15, modified Steketee- Hsieh-Yates discloses a method wherein the statistical filtering comprises t-tests (Steketee: Figure 3-32 on p. 127).
In regards to claim 16, modified Steketee- Hsieh-Yates discloses a method wherein the practical filtering comprises excluding any statistically significant molecular features that are not present in at least two-thirds of the samples contacted with the ligand (refine the data set containing all significant hits further) (Steketee: p. 142).
In regards to claim 17, modified Steketee- Hsieh-Yates discloses a method wherein the practical filtering comprises excluding any statistically significant molecular features that were the only significant features in a single isotope group with a p value of less than about 0.01 based on the statistical filtering (table of isotope groups that were detected, aligned, integrated, and linked to corresponding MS/MS spectra) (Yates: Figure 3, see col. 3).
In regards to claim 18, modified Steketee- Hsieh-Yates discloses a method wherein step (e) comprises CHORUS web application for storing, sharing, visualizing, and analyzing spectrometry files (dMS that Utilizes Amazon Web Services and CHORUS mass spectrometry data analysis platform) (Yates: Background; see Figure 2, col. 2).
In regards to claim 19, modified Steketee- Hsieh-Yates discloses a method wherein step (g) comprises comparing the amino acid sequences of the statistically significant molecular features with a protein database and identifying which proteins of the protein database contain the statistically significant molecular features (the tandem mass spectrometry data and protein database search results linked to the corresponding high resolution precursor ion data; allows investigators to visually review that the peptide and protein identification data for a specific precursor ion) (Yates: Figure 7, col. 4).

Response to Arguments
Claim Objections
Applicant’s arguments, see Remarks, p. 5, filed 31 May 2022, with respect to claim 3 have been fully considered and are persuasive. The objection of 28 February 2022 has been withdrawn. 

Rejections under 35 USC §112
Applicant’s arguments, see Remarks, p. 5, filed 31 May 2022, with respect to Claim 3 have been fully considered and are persuasive. The rejection of 28 February 2022 has been withdrawn. 

Rejections under 35 USC §102
Applicant’s arguments, see Remarks, p. 6-7, filed 31 May 2022, with respect to the rejections of claims 1-2, 10, and 20 (claim 20 is now canceled) under 35 USC §102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hsieh.
	Applicant argues that the claimed method differs from that described in Steketee as the claimed invention takes advantage of ligand/protein stabilization by disordering the system through chemical denaturation (see Remarks, p. 6, para. 4). 
	The claimed method does not recite “chemical denaturation.” Rather, step (b) simply states differentiating between bound proteins and unbound proteins and step (c) requires denaturing and digesting the plurality of proteins to form a plurality of peptides without specifying by chemical denaturation. 
Regardless, Applicant’s arguments are moot over the new grounds of rejection in view of Hsieh.

Rejections Under 35 USC §103
Steketee in view of Bagag
Applicant’s arguments, see Remarks, p. 8-9, filed 31 May 2022, with respect to the rejection of claim 3 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Hsieh (as applied to claim 1 above).
Applicant argues that the use of a detergent in the claimed invention is not to assist in the identification of peptides during MS analysis and that the claimed invention utilizes a detergent to further solubilize peptides during MS analysis (see Remarks, p. 8, para. 3) and that there is no teaching in Bagag regarding the use of detergents to assist in the solubilization of proteins and to distinguish between proteins that are or are not bound to a ligand (see Remarks, p. 9, para. 1).
In response to applicant's argument that the use of a detergent in the claimed invention is not to assist in the identification of peptides during MS analysis and that the claimed invention utilizes a detergent to further solubilize peptides during MS analysis (see Remarks, p. 8, para. 3), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Prima Facie obviousness is not rebutted by recognizing additional advantages or latent properties present but not necessarily recognized in the prior art (MPEP §2145, subpart II).
The cited prior art demonstrates the obviousness of providing a detergent to solubilize proteins (Steketee) and the benefits of selecting said detergent as dodecyl maltoside (Bagag): Steketee discloses a method wherein step (a) comprises solubilizing the proteins using a detergent (Triton X-100, p. 239, “DARTS lysis buffer”) and Bagag provides the motivation to select dodecyl maltoside by teaching that the poor compatibility of detergents with mass spectrometry is well-known in the art (abstract) and that detergents such as X-100 or beta-d-dodecyl maltoside (DDM) allows clear identification of peptides using FAIMS (abstract). 
Steketee in view of Norlund
Applicant’s arguments, see Remarks, p. 9, filed 31 May 2022, with respect to claims 4-7 (claims 4-7 are now canceled) have been fully considered and are persuasive. The rejection of 28 February 2022 has been withdrawn. 

Steketee in view of Hsieh
Applicant’s arguments, see Remarks, p. 9-10, filed 31 May 2022, with respect to the rejections of claims 8-9 (claim 8 is now canceled) under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Hsieh (as applied to claim 1 above).
Applicant argues that the methods of the claimed invention involve bound proteins and unbound proteins in each sample are differentiated by solubilizing or maintaining the solubility of the bound proteins while the unbound protein remain non-solubilized or precipitate out of solution (see Remarks, p. 10, para. 1) and that there is very little discussion in the disclosure of Hsieh regarding the relationship between protein solubility and the dielectric constant of a solution, and certainly no teaching that describes using a change in dielectric constant to affect a difference in solubility between proteins that are unbound versus the same protein that is bound to a ligand (see Remarks, p. 10, para. 3).



Applicant’s arguments are moot because claim 8 is canceled and newly-amended claim 1 and dependent claim 9 are silent on any limitation regarding differentiation by solubilizing or maintaining the solubility of the bound proteins while the unbound proteins remain non-solubilized or precipitate out of solution nor the dielectric constant of a solution. Rather, claim 1 merely recites altering the solubility of the bound protein in the sample relative to the solubility of unbound protein without further limiting that any differentiation, separation, or precipitation is actually occurring (although motivations disclosed by Hsieh to employ precipitation in pursuit of differentiation are discussed in the 35 USC §103 rejections above).
Regarding the dielectric constant, the disclosure of Hsieh specifically recites,
“Water-miscible organic solvents such as ethanol, methanol, isopropanol, or acetone can be used to precipitate proteins by lowering the dielectric constant of the medium and therefore increasing intermolecular electrostatic interactions.”
Hsieh, col. 7, lines 2-6
	
Steketee in view of Yates
Applicant’s arguments, see Remarks, p. , filed 31 May 2022, with respect to the rejections of claims 11-19 under 35 USC §1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Hsieh (as applied to claim 1 above).
Applicant argues that the Office has not provided a motivation to combine Steketee in view of Yates (see Remarks, p. 11, para. 4) and that the teachings of Steketee in view of Yates do not render the claims obvious except by hindsight reconstruction (see Remarks, p. 11, para. 5). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Steketee positively discloses a method comprising mass spectrometry and Yates provides motivational teachings regarding differential mass spectrometry (dMS) as discussed in detail below: 
Steketee discloses steps: (d) quantifying a plurality of molecular features contained in the plurality of peptides in each sample, wherein the molecular features are defined as having a mass to charge ratio, retention time, and peak intensity as measured by mass spectrometry (band from Coomassie stain and corresponding band in DMSO control extracted from the gel and gel extraction and mass spectrometry were carried out: p. 107, para. 1), and
(e) ranking the molecular features that exhibit a statistically significant difference in quantity between the samples contacted with the ligand and a sample that is not contacted with the ligand ("statistically significant molecular feature") (see Table 3-3 on p. 108: Several peptides were identified).
However, modified Steketee-Hsieh is silent on a method wherein step (e) comprises using differential mass spectrometry. 
The Office has demonstrated that the Yates reference is analogous art readily-available to one of ordinary skill in the art before the effective filing date of the claimed invention: Yates discloses the analogous art of a differential mass spectrometry (dMS) method for relative quantitation and identification of statistically significant changes in high resolution mass spectrometry data (Background, see col. 1) within proteomic studies (System Specifications, Differential MS Workflow, see col. 1). 
Yates teaches that using dMS in proteomic studies provides an efficient label free quantitative method for the analysis of high resolution mass spectrometry (MS) data (System Specifications, Differential MS Workflow, see col. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Steketee-Hsieh (see 35 USC §103 rejection of claim 11 above) to include using differential mass spectrometry for the benefit of quantitation and identification of statistically significant changes in high resolution mass spectrometry data (Yates: Background) and providing an efficient, label-free quantitative method for the analysis of high resolution MS data (Yates: System Specifications, Differential MS Workflow). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797